Title: To Alexander Hamilton from Joseph Whipple, 19 June 1793
From: Whipple, Joseph
To: Hamilton, Alexander



Collectors office District of Portsmo [New Hampshire]June 19. 1793
Sir

I had the honor to receive by the last post, your letter of the 7th. instant. Capt Yeaton being absent on a Cruize I cannot obtain his final answer respective the Supply of Rations for the Scammel other than his proposal already transmitted which I shall do on his return. In the mean time I could wish to be informed in case of a Contract with others, what amount of Articles shall be contracted for—as I apprehend any persons not on board the Vessel will require a limitation.
I wish also to be directed in case of my supplying whether any restriction as to quantity, must be observed—if not—undoubtedly the best œconomy will be exercised by me—but I concieve it would be a Saving of the public money for Cap Yeaton to Supply at a Stipulated rate for the Rations, if he would ingage at a Sum between his demand & the 12 Cents now allowed.
I am Sir very respectfully your most obdt Servt.

Alex. Hamilton Esqr. Secy. of the Treasy

